Title: Isaac A. Coles to Thomas Jefferson, 9 March 1816
From: Coles, Isaac A.
To: Jefferson, Thomas


          
            Dear Sir,—
             Enniscorthy Mar: 9th 1816.
          
          Permit me to return you my best thanks for the Paper Mulberry; which you were kind enough to send me. They have proven more acceptable to my friends than to my self,  Mrs Randolph having been good enough to let me have a dozen or fifteen, which my servant brought me during your last visit to Bedford—
          My Brother Mr Walter Coles sends eight Lemon Peaches, which will prove a great treasure if they can be defended against the attacks of the Worms.
          Tomorrow morning I go to Richd to sell my crop of Tobacco, and as soon as I return I hope to have the pleasure of seeing you at Monticello—I fear I am some weeks too late in getting my crop to market—with sincere & devoted attachment, I  Am  Dr Sir, ever yrs
          I. A. Coles
        